Citation Nr: 9914433	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
a right wrist disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought.  
The veteran, who had active service from August 1966 to 
August 1969, appealed that decision.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus requires the use of 
shoe supports and causes complaints of pain.

2.  Shoe supports do reduce pes planus symptomatology, and 
misalignment of the feet is not present.

3.  The veteran's low back strain is productive of complaints 
of pain, but not spasm.

4.  The veteran's right wrist displays full range of motion 
without objective evidence of pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5276 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5295 (1998).

3.  The criteria for a compensable evaluation for a right 
wrist disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5299-5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

I.  Pes Planus

By way of background, a June 1992 Board decision found the 
veteran's bilateral pes planus was manifested by increased 
pronation, flattening of the arches, and symptoms indicative 
of severe disability.  The Board then concluded that a 30 
percent disability evaluation was warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1998).

In November 1997, the veteran, through his attorney, filed 
this current claim for an increased evaluation, and in March 
1998, the RO afforded him a VA examination.  At that time, 
the veteran related that he had numbness and cramps in his 
feet twice a week.  In addition, the veteran reported that he 
had swelling in his feet about nine months previously.  He 
denied any other flare-ups.  The veteran did use shoe 
supports, and he also reported that he was unable to walk for 
prolonged periods due to pain and spasm.  

Objectively, passive range of motion equaled active range of 
motion, and no pain with range of motion of the toes was 
noted.  There was no evidence that pain, fatigue, weakness or 
lack of endurance had caused additional functional 
impairment.  There were callosities at the base of the great 
toes, and the veteran's feet were tender along the plantar 
fascia bilaterally, with pain upon hyperextension of the 
great toes.  Gait was normal, and the veteran could squat and 
rise on his toes and heels normally.  His Achilles tendon 
alignment could be corrected by manipulation, without pain.  
There was no evidence of forefoot or midfoot misalignment.  

As noted above, Diagnostic Code 5276 evaluates pes planus.  A 
30 percent evaluation is warranted for bilateral pes planus 
that is severe, as exhibited by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation, the highest under the 
schedular criteria, is warranted for pronounced pes planus, 
as demonstrated by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with 
symptoms not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral pes planus.  In this regard, the 
Board notes that at the most recent VA examination, the 
veteran did not display pronounced pes planus.  Neither 
marked pronation nor inward displacement were noted at the 
most recent VA examination, and the examination report does 
not state that the veteran's symptoms were not improved by 
his inserts.  Finally, there is no evidence of muscle spasm 
in his feet.  Accordingly, the Board finds that the 
preponderance of the evidence is against this claim.  In 
doing so, the Board acknowledges that the veteran's feet do 
give him difficulty.  However, the current 30 percent 
evaluation in fact envisions severe disability.

II.  Low Back Strain

A June 1992 Board decision denied an evaluation in excess of 
10 percent for the veteran's low back strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  At that time, the 
Board noted that the veteran's low back strain was manifested 
by complaints of pain.  However, the Board found that the 
veteran's low back strain was not manifested by muscle spasm 
or limitation of motion.

This claim for an increased evaluation was received by the RO 
in November 1997, and the veteran was provided a VA 
examination in March 1998.  The veteran related to the 
examiner that he injured his back during service while 
attempting to catch a heavy box.  Subsequent to service, the 
veteran stated that he received steroid injections and 
physical therapy.  Morning stiffness, pain with prolonged 
sitting or standing, and an inability to lift heavy objects 
were reported.  However, the veteran denied pain flare-ups.  
Objectively, the veteran had a negative straight leg-raising 
test, and his back strength was described as normal.  There 
was no paresthesia.  He was also able to perform a toe and 
heel walk.  Musculature of the back was normal, and there was 
no evidence of neurological involvement.  The veteran was 
tender over the lower left lumbar paraspinal region.  Forward 
flexion was to 95 degrees, and backward extension was to 30 
degrees.  The examiner stated that there was some 
"tightness" when the veteran approached the terminal range 
of motion.  However, flexion and rotation were described as 
pain-free and equal.  

As noted above, the veteran's chronic low back strain has 
been evaluated under Diagnostic Code 5295, which provides 
that a 10 percent evaluation is warranted when characteristic 
pain on motion is exhibited.  Further, a 20 percent 
evaluation is warranted under that diagnostic code with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position, are present.  
More severe manifestations would lead to a higher evaluation.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation.  In this respect, the Board would note 
that the veteran did not exhibit muscle spasm at the time of 
the March 1998 VA examination.  To the contrary, his 
musculature was described as normal.  Likewise, there was no 
evidence of loss of lateral spine motion; both flexion and 
rotation were equal bilaterally.  As the veteran has not met 
any of the criteria for a 20 percent evaluation under 
Diagnostic Code 5295, the Board must find that the 
preponderance of the evidence is against the claim.

In denying an increased evaluation for this disability, the 
Board has also considered the applicability of alternative 
diagnostic codes.  As the RO has not granted service 
connection for intervertebral disc syndrome, the Board does 
not find that a higher evaluation under Diagnostic Code 5293 
is warranted.  Further, the Board does not find that an 
evaluation in excess of 10 percent is warranted under 
Diagnostic Code 5292, as his limitation of motion of the 
lumbar spine can at most be characterized as slight.  

III.  Right Wrist Disability

By way of background, service medical records reflect that 
the veteran is right handed.  A June 1992 Board decision 
denied a compensable evaluation for residuals of a right 
wrist fracture.  At that time, the Board found that the 
veteran's right wrist was manifested principally by 
complaints of pain.

In November 1997, the veteran, through his attorney, filed 
this current claim, and in March 1998, the RO afforded the 
veteran a VA examination.  The examiner noted that the 
veteran is right handed, and the veteran reported that he had 
pain, numbness and swelling on occasion over the previous 15 
years or so.  However, the veteran denied treatment or pain 
flare-ups.  The veteran also informed the examiner that he 
had difficulty with grasping and holding onto objects, and 
that he had weakness in his hand.  Objectively, the veteran 
did not display painful motion of the right wrist, and there 
was no evidence of weakness or tenderness.  Dorsiflexion was 
from zero to 70 degrees, and palmar flexion was from zero to 
80 degrees.  Radial deviation was from zero to 20 degrees, 
and ulnar deviation was from zero to 45 degrees.  Range of 
motion was performed pain-free.  X-rays of the right wrist 
disclosed mild degenerative joint disease.  By way of 
reference, Plate I of 38 C.F.R. § 4.71 provides that normal 
dorsiflexion is 70 degrees, normal palmar flexion is 80 
degrees, normal radial deviation is 20 degrees and normal 
ulnar deviation is 45 degrees.  

The RO has rated the veteran's right wrist disability by 
analogy under Diagnostic Code 5215.  38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5215 (1998).  Diagnostic Code 5215 
provides that a compensable evaluation for limitation of 
motion of the wrist is warranted when palmar flexion is 
limited in line with the forearm, or dorsiflexion is limited 
to less than 15 degrees.  A 10 percent evaluation is the 
maximum schedular evaluation available.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation, as the range of motion in his right 
wrist was full at the time of his most recent VA examination.  
Further, there was no other evidence at the time of the 
examination to show that the range of motion was anything but 
full at other times:  the veteran denied flare-ups, and no 
evidence of weakness was seen.

IV.  Conclusion

In denying the claims for increased evaluations, the Board 
has taken into account pain as is required under the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional loss due to pain in cases supported by adequate 
pathology.  However, in these claims, there is no evidence 
that would reflect that the veteran's reported pain has led 
to functional loss of use of his feet, back or right wrist.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In the absence of frequent periods of hospitalization or 
marked interference with his employment, the Board finds that 
criteria for submission for assignments of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).









ORDER

The claim for a disability evaluation in excess of 30 percent 
for bilateral pes planus is denied.

The claim for a disability evaluation in excess of 10 percent 
for low back strain is denied.

The claim for a compensable evaluation for a right wrist 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

